Citation Nr: 0433980	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department Veterans 
Affairs (VA) Regional Office (RO) in Manchester, NH.  The 
veteran's widow, the appellant, later moved to Phoenix, 
Arizona, the VARO in Phoenix now has jurisdiction.  

The veteran had active service in the U.S. Navy from 
September 1965 to August 1969.  His DD 214 reflects only that 
he generally had 3 years, 8 months and 25 days of foreign 
and/or sea service, without a distinction being made as to 
what periods of time he was on shipboard, in Korea or in 
Vietnam or waters adjacent thereto.  

He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, the Armed Forces Expeditionary Medal (Korea), the 
Meritorious Unit Commendation Ribbon and the Navy Unit 
Commendation Ribbons.  His military occupational specialty 
(MOS) was as an aviation machinist mate.  

His DD 214 shows that he served on the USS RANGER (CVA-61); 
however, there is no other specific information on file as to 
where he was located while in the vicinity of Vietnam, 
whether he was in-country, or other pertinent factors as may 
relate to alleged (or even presumed) exposure to dioxins.  

On a VA Form 21-26 filed by the veteran shortly before his 
death, it was noted that he was then claiming that he had 
developed hepatitis-C as a result of being "exposed to blood 
in combat"; and that he had been tattooed while he was in the 
Navy and that this caused his hepatitis C which in turn 
caused his liver cancer.

The veteran's 201 file is not of record.  However, quite a 
few original service medical records are of record.  These 
records do not reflect that he was wounded in service, that 
he was tattooed, or that he received a blood transfusion at 
any time, including when he underwent hernia repair.  Blood 
was taken on at least one occasion for disease testing 
purposes.  

There is no indication of any liver disorder in service or 
for decades after service.

Clinical records for the period shortly before his death 
indicate that he had a history of alcohol abuse, hepatitis-C 
and cirrhosis.  He was seen at both VA and private 
facilities.  Reports are in the file only for the more 
terminal periods of care.

The veteran's death certificate indicates that he died on May 
[redacted] 2002 due to hepatocellular carcinoma of 1 year's 
duration. 

The appellant argues that the veteran's exposure to dioxins 
in service caused his liver disease and although liver cancer 
is not one of those disorders for which presumptive service 
connection is in order, there is a causal relationship in 
this case.  

It can also be argued that the collateral claims raised with 
regard to in-service exposure to blood, either during 
transfusions or tattooing, may have had an impact on his 
liver disease.  

The appellant and her representative have also forcefully 
argued that she is unable to afford a medical opinion and 
that particularly given revised regulations, there is an 
incumbent obligation on VA to obtain such an opinion in cases 
such as this.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Based on the evidence of record, and cognizant of the revised 
regulations with regard to the duty to assist, but without 
necessarily addressing whether there is any added obligation 
in a case such as this, the Board finds that additional 
development of the case is warranted.  

The case is remanded for the following actions:

1.  The RO should contact the service 
department for the veteran's 201 file and 
clarification as to his locations during 
service; an attempt should be made to 
acquire any additional service medical or 
other records, and these should be added 
to the claims file.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked to provide 
any evidence she may have with regard to 
the veteran's care for any pertinent 
disabilities from the time of service 
until his death, and the RO should assist 
her in obtaining those records, after 
appropriate release, as required.  

If additional VA treatment records are 
available, these should also be acquired 
and added to the claims file.

3.  The case should then be forwarded to 
an appropriate VA physician for an 
opinion as to the etiological 
possibilities and probabilities as relate 
to the cause(s) of the veteran's death, 
and whether there is any relationship 
between his death and anything of service 
origin.  

The opinion should be comprehensive, 
based on the entire record and should be 
annotated to the file and suitable 
medical treatise or other written 
materials.

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order. 

The Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

